


Exhibit 10.16
SIXTH AMENDMENT
TO THE
CATERPILLAR INC.
SUPPLEMENTAL RETIREMENT PLAN
Caterpillar Inc. (the “Company”) sponsors the Caterpillar Inc. Supplemental
Retirement Plan (formerly known as the Caterpillar Inc. Supplemental Pension
Benefit Plan and hereinafter referred to as the “Plan”). By a document dated
December 17, 2007, the Plan was most recently amended and restated effective
January 1, 2005. The Plan has been subsequently amended on five separate
occasions by documents dated November 1, 2010, July 30, 2012, December 13, 2012,
December 5, 2013 and December 10, 2014. Pursuant to Article VII of the Plan, the
Company has reserved the right to amend the Plan in whole or in part, at any
time. By this instrument, the Company amends the Plan, with the consent of the
affected Plan participant, to provide that if the person who occupies the
position of Chief Executive Officer of the Company on the effective date hereof
terminates employment prior to attainment of age 65 for any reason other than
death or disability, the amount payable pursuant to the Plan shall be reduced
for early retirement despite the provision of the Caterpillar Inc. Retirement
Income Plan that otherwise provides for payment of an unreduced pension upon
early retirement on or after the attainment of age 62.
1.This Sixth Amendment shall be effective as of the date of its execution.
2.    Section 3.4 of the Plan is amended and restated in its entirety to provide
as follows:
“3.4    Early Retirement Reductions.
(a)    General. Benefits determined pursuant to this Article III shall be
subject to the same reductions for early commencement as applicable under RIP.
(b)    CEO. Notwithstanding Section 3.4(a) or anything else herein to the
contrary, if the employment of the person who occupied the position of Chief
Executive Officer of the Company on the effective date of the Sixth Amendment to
the January 1, 2005 restatement (the “CEO”) terminates for any reason other than
death or Disability prior to the attainment of age 65, the benefit determined
pursuant to this Article III shall be reduced in accordance with the early
retirement provisions of RIP but substituting age 65 for age 62. Upon
termination of the CEO’s employment due to death or Disability, the benefits
determined pursuant to this



--------------------------------------------------------------------------------




Article III for the CEO shall be subject to the same reductions for early
retirement as applicable under RIP.”
3.    This Sixth Amendment amends only the provisions of the Plan as set forth
herein, and those provisions not expressly amended shall be considered in full
force and effect. Notwithstanding the foregoing, this Sixth Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and the intent of this Sixth Amendment.
 

